NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                       DWAYNE COLLINS, Petitioner.

                         No. 1 CA-CR 16-0627 PRPC
                              FILED 8-31-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2011-154049-001
                   The Honorable Mark H. Brain, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Dwayne Collins, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the court, in
which Judge Michael J. Brown and Judge Jennifer B. Campbell joined.
                            STATE v. COLLINS
                            Decision of the Court

J O H N S E N, Judge:

¶1            Dwayne Collins petitions this court for review from the
dismissal of his petition for post-conviction relief, filed pursuant to Arizona
Rule of Criminal Procedure Rule 32. We have considered the petition for
review and, for the reasons stated, grant review and deny relief.

¶2            Collins was sentenced in 2013 to 10 years in prison after he
pled guilty to two counts of attempted sexual conduct with a minor and
one count of attempted molestation of a child, each a Class 3 felony and
dangerous crime against children in the second degree. Pursuant to the
plea agreement, the superior court also imposed two concurrent terms of
lifetime probation, to commence upon his release from prison.

¶3            In June 2016, Collins filed a petition for "Delayed/Untimely
Post-Conviction Relief," in which he claimed that his lifetime terms of
probation were illegal and should be reduced to five years. The superior
court found the petition was untimely but ruled that even if Collins had
preserved his claim, it would be rejected on the merits. The superior court
pointed out that the statute on which Collins relied, Arizona Revised
Statutes § 13-902(E) (2017), has been amended to allow the imposition of
lifetime probation for the crimes on which the court imposed probation in
his case.

¶4            We will not reverse the superior court's summary dismissal
of post-conviction relief proceedings absent an abuse of discretion. State v.
Watton, 164 Ariz. 323, 325 (1990). "A court abuses its discretion if a decision
is manifestly unreasonable or is based on untenable grounds," Schwartz v.
Superior Court, 186 Ariz. 617, 619 (App. 1996), or if the reasons it gives are
legally incorrect, State v. Herrera, 232 Ariz. 536, 545, ¶ 19 (App. 2013).

¶5           Collins' petition was untimely, and he offers nothing to
excuse his failure to file within the statutory timelines. Moreover, the
superior court was correct in concluding that the two lifetime terms of
probation imposed on Collins were not illegal under A.R.S. § 13-902.




                                      2
                           STATE v. COLLINS
                           Decision of the Court

Therefore, the superior court did not abuse its discretion when it dismissed
Collins' petition.

¶6           For the foregoing reasons, we grant review and deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3